DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 21-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xioa et al. (US 2019/0272122) (hereafter Xioa), in view of Filippo et al. (US 2018/0293166) (hereafter Filippo).
As per claims 1, 9 and 21, Xioa teaches an apparatus, comprising: 
a memory array (fig. 2); 
a memory controller coupled with the memory array )fig. 1); 
a first memory component associated with storing data for use by the memory controller (fig. 2, NVM); and 
a second memory component associated with storing control information for use by the memory controller (fig. 2, DRAM), wherein the first memory component and the second memory component are each directly accessible by the memory controller (As illustrated in fig. 1), and wherein the memory controller is configured to: 
retrieve the data from the first memory component ([0061], lines 1-7); 
retrieve the control information from the second memory component ([0056], lines 1-9 wherein the control information is illustrated in fig. 2 and fig. 3); 
Xioa does not explicitly teach wherein the memory controller is configured to:
obtain an instruction set stored in the first memory component by transferring the instruction set from the first memory component to the second memory component; and 
execute a command sequence based at least in part on the instruction set obtained from the second memory component.
However, Filippo teaches wherein a device is configured to: 
obtain an instruction set stored in the first memory component by transferring the instruction set from the first memory component to the second memory component (fig. 4, 174); and 
execute a command sequence based at least in part on the instruction set obtained from the second memory component ([0025], lines 4-10 describe instructions being executed based on instructions received from the second memory component; [0026] describing prefetched instructions being executed).
It would have been obvious before the effective filing date of the claimed invention to have combined the steps of Filippo with the memory system of Xioa because it allows for latency to largely be avoided while distinguishing between data and instructions ([0002]).
As per claim 3, the combination of Xioa and Filippo teaches wherein: the first memory component is further associated with storing second control information for use by the memory controller (Xioa, fig. 2 and fig. 3.) and comprises first banked locations for storing a first plurality of instruction sets (Filippo, fig. 4, 174); and the second memory component comprises second banked locations for storing a second plurality of instruction sets (fig. 4, 174).
As per claim 4, Xioa teaches wherein: the first memory component comprises first unbanked locations for storing the data (As illustrated in fig. 2); and the second memory component comprises second unbanked locations for storing a second portion of the control information (As illustrated in fig. 2).
As per claim 5, Xioa teaches wherein a first quantity of the first banked locations is greater than a second quantity of the second banked locations ([0037]).
As per claim 6, Xioa teaches: a first bus coupled with the memory array and the memory controller; and a second bus coupled with the memory array, the first memory component, and the second memory component (fig. 1, different buses attaching to each memory device).
As per claim 7, Xioa teaches: a second memory array configured to store device-specific information(fig. 3, 306 the location of memory within the NVM), wherein the memory array comprises non-volatile memory cells, and wherein the first memory component, the second memory component, and the second memory array comprise volatile memory cells (As illustrated in fig. 2).
As per claim 8, Xioa teaches a first bus coupled with the memory array and the memory controller; a second bus coupled with the memory array, the first memory component, and the second memory component; and a third bus coupled with the memory controller and the second memory array (fig. 1, two buses attaching to each of the memories, also a bus must be attached between CPU core and memory controller along with between NVM controller and DRAM controller).
As per claim 10, Filippo teaches wherein the memory controller is further operable to: perform an operation in accordance with the command sequence based at least in part on retrieving the instruction set from the second memory component (As illustrated in fig. 3, wherein the command is each step including precoding, storing, etc).
As per claim 11, Filippo teaches wherein the memory controller is further operable to: determine that the instruction set is absent from the second memory component and present in the first memory component, wherein the instruction set is transferred from the first memory component to the second memory component based at least in part on the determining (fig. 3, 116 and also see fig. 4).
As per claim 12, Filippo teaches wherein the memory controller is further operable to: 
access a set of data stored in a location of the first memory component that comprises the instruction set; and 
write the set of data that is accessed to a second location of the second memory component, wherein the instruction set is transferred from the first memory component to the second memory component based at least in part on the accessing and the writing ([0021] describes evicting the predecoded instruction and then promoted back to the L1 cache).
As per claim 13, Filippo teaches wherein the memory controller is further operable to: receive a second command associated with the memory controller (fig. 4, wherein each instruction which causes the method to be performed is a command), wherein the second command is further associated with accessing the memory array; determine that a second instruction set is present in the second memory component, the second instruction set comprising a second command sequence for executing the second command (fig. 4, 174 with predecoding); and retrieve the second instruction set from the second memory component based at least in part on the determining (fig. 4).
As per claim 22, Filippo teaches: transferring the instruction set from the first memory component to the second memory component based at least in part on receiving the command (fig. 3); and 
retrieving the instruction set from the second memory component based at least in part on transferring the instruction set to the second memory component, wherein the instruction set is obtained from the first memory component via the second memory component based at least in part on transferring the instruction set from the first memory component to the second memory component and accessing a location of the second memory component comprising the instruction set (fig. 3, wherein the cache line is accessed again via 116).
As per claim 23, Filippo teaches: determining that the instruction set is absent from the second memory component and present in the first memory component, wherein the instruction set is transferred from the first memory component to the second memory component based at least in part on the determining (fig. 4, 174).
As per claim 24, Filippo teaches: 
receiving a second command associated with the memory controller, wherein the second command is further associated with accessing the memory array (fig. 4, wherein each instruction which causes the method to be performed is a command); 
determining that a second instruction set is present in the second memory component, the second instruction set comprising a second command sequence for executing the second command f9g. 4, 174); 
retrieving the second instruction set from the second memory component based at least in part on the determining; and accessing the memory array in accordance with the second command sequence (fig. 4).
As per claim 26, Xioa teaches wherein, to directly access the first memory component and the second memory component, the memory controller may be further configured to: 
access control information stored at first unbanked locations of the first memory component that are directly addressable by the memory controller ([0046] wherein the access control information is stored in a location which is directly accessed via the address in the command); and 
access data stored at second unbanked locations of the second memory component that are directly addressable by the memory controller ([0046]-[0048] wherein the command address needs to be translated in order to access this data).
As per claim 27, the combination of Xioa and Filippo teaches wherein:
to transfer the instruction set from the first memory component to the second memory component, the memory controller may be further configured to release the instruction set stored at a location of the first memory component onto a bus and to cause the second memory component to load the instruction set from the bus into a location of the second memory component (Xioa teaches the memory buses used to move data from one location to another – see fig. 1; Filippo teaches wherein that data is instruction data- abstract), 
the memory controller is configured to retrieve the instruction set from the second memory component via the bus, and the memory controller is further configured to retrieve the data from the first memory component via the bus (Xioa teaches the memory buses used to communicate data from one location to another; Filippo teaches wherein the data is the instruction set – abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xioa and Filippo as applied to claim 1 above, and further in view of Barreh et al. (US 2020/0174903).
As per claim 2, the combination of Xioa and Filippo teaches all the limitations of claim 1.  The combination does not explicitly teach wherein the memory controller is closely-coupled with the first memory component and the second memory component.
However, Barreh teaches wherein the memory controller is closely-coupled with the first memory component and the second memory component ([0025]).
It would have been obvious before the effective filing date of the claimed invention to have combined the closely coupled memory of Barreh with the memory system of the combination of Xioa and Fillipo because it provides storage with relatively low access latency ([0025]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xioa and Filippo as applied to claim 21 above, and further in view of Wheeler et al. (US 2006/0020758) (hereafter Wheeler).
As per claim 25, the combination of Xioa and Filippo teaches all the limitations of claim 21.  The combination does not explicitly teach: transferring second instruction sets stored in the memory array to the second memory component at a startup time.
However, Wheeler teaches transferring instruction sets stored in the memory array to the second memory component at a startup time ([0029]).
It would have been obvious before the effective filing date of the claimed invention to have combined the loading of Wheeler with the memory system of the combination of Xioa and Filippo because overall boot time can be decreased ([0029]).
Allowable Subject Matter
Claim 14-20 are allowed.

Response to Arguments
Examiner initiated an interview with Applicant to discuss the claims as presented in furtherance of compact prosecution.  Applicant was presented with the cited prior art along with the new grounds of rejection which would be used to reject claims 1-13 and 21-27.  Examiner suggested amendments to the claims to place the application in condition for allowance.  Applicant indicated that they would like a rejection mailed out for further consideration. 
Applicant’s arguments with respect to claim(s) 1-13 and 21-27 have been considered but are moot as the rejection has been updated to take applicant’s amendments into consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/            Primary Examiner, Art Unit 2139